Mr. Presiding Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Building and construction contracts, § 103*—when evidence is sufficient to show that plat indicating repairs is basis of contract. Evidence held sufficient to show that a certain plat indicating what repairs were to be made upon defendant’s property by the plaintiff’s assignor was the basis of the contract sued on, in an action to recover the agreed price for the making of certain repairs on said property. 2. Building and construction contracts, § 83*—what is condition precedent to recovery on contract. Where an action was brought upon a building contract for an agreed sum for work to be done and not upon a quantum meruit, held, that there could be no recovery unless substantial compliance with the contract was shown.